DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The independent claim(s) 1 recite(s) a method comprising
-receiving communication of endpoint servers, repair orders, consumer credit data and motor vehicle values data
-assembling customer data, consumer credit data, and vehicle value data into a service record
-analyzing the service record to identify and mark vehicle inefficiency indicators
-transmitting said record, including mark to be viewed on a user display
-make accurate and timely ownership optimization recommendations to service customer. The claim is directed to sending information about consumers and vehicle information, and the information is used to make analysis of potential sales activities. The use of data to analyze business, and help increase sales at vehicle dealerships would be considered a commercial interaction. Commercial interactions are considered part of the enumerated grouping of a certain method of organizing human activity. 

Dependent claims 2-16 provide additional information about what information is being sent over servers, but does not provide any new additional elements. The information being sent over servers in the dependent claims does not provide integration or significantly more than the abstract idea. Therefore, the claims remain rejected for the same reasons as the claims they depend from. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0012169 A1 Coard in view of US 2016/0180358 A1 Battista.

Regarding claim 1, Coard teaches a method comprising: 
receiving at a program-server in communication with a plurality of remote endpoint data-source servers, motor vehicle repair order data and motor vehicle values data (Coard Para. [0021-0022] requesting motor vehicle repair; Para. [0026-0027] connection between databases include customer information, vehicle information, statistical repair costs); 
assembling customer data and vehicle values data into a single service-event record (Coard Para. [0027] customer information may include name, address, telephone number, in addition to the make/model of all cars owned and leased; Para. [0059] matching records for repair); 
analyzing service-event record data to identify and mark pre-specified vehicle ownership inefficiency indicators within the record (Coard Para. [0037-0039] vehicle type may be used to determine a resolution based on historical fixes, repairs or resolutions); 
transmitting said record including marked indicators to be viewed on a user display device (Coard Para. [0041-0043] the suggested repairs may be sent from the database through a network to a terminal for viewing by the user); 
to be used to make accurate and timely ownership efficiency optimization recommendations to service facility customer (Coard Para. [0044-0046] cost estimation may give the customer an accurate representation of repairs needed and recommended for the specific make and model of the car, as well as using additional features such as mileage to give the best estimate; Para. [0052] a clear and concise explanation for repairs and their benefits may give the customer improved confidence and maintain customer loyalty).
Coard fails to explicitly disclose prescreen consumer credit data.
Battista is in the field of dealer management systems (Battista Abstract, software for dealer management system) and teaches prescreen consumer credit data (Battista Para. [0115-0117] customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Coard with the prescreening of consumer credit taught by Battista. The motivation for doing so would be to allow the dealership to gain insight into the consumer to provide a more accurate representation of what is needed or desired, to benefit both the dealer in conversion to purchase, and the consumer with a more specific sales approach (Battista Para. [0004-0007] improving conventional sales techniques by including customer data).

Regarding claim 2, modified Coard teaches the method of claim 1, wherein a petition for an open repair order list is made comprised of program-server submitting a data query (Coard Para. [0040] a list of potential repairs may be listed in order of confidence based on historical factors and vehicle data).

Regarding claim 3, modified Coard teaches the method of claim 2, wherein a data check for new open repair order records is made comprised of program-server submitting a subsequent data query to the service-facility server and comparing the updated open repair order list against the most previous open repair order list provided by the service-facility server (Coard Para. [0059-0062] a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server; Para. [0065-0066] current repairs are compared to previously repaired vehicles).

Regarding claim 4, modified Coard teaches the method of claim 3, wherein a new repair order is identified as having been opened at the service facility comprising program-server isolating a new record found on the new open repair order list (Coard Para. [0059-0062] a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server).

Regarding claim 5, modified Coard teaches the method of claim 4, wherein a new service-event record is created comprised of program-server creating a new file containing: repair order open date and time, customer name, physical address, email address, telephone number, service vehicle Vehicle Identification Number and service (Coard Para. [0013] appointment date and time for vehicle repair; Para. [0027] new customer information stored includes customer name, address, contact telephone, email address, vehicle VIN, mileage; Para. [0059-0062] a previous customer may add a new vehicle, or service of a vehicle, or when searching a customer is not found and is determined to be new, and their information is added to the server).

Regarding claim 6, modified Coard teaches the method of claim 5, wherein service vehicle values data is requested comprised of program-server submitting service vehicle Vehicle Identification Number and service vehicle mileage to vehicle-values server (Coard Para. [0027] new customer information stored includes customer name, address, contact telephone, email address, vehicle VIN, mileage).

Regarding claim 7, modified Coard teaches the method of claim 5, wherein service vehicle information is obtained comprised of vehicle-values server returning service vehicle year, make, model (Coard Para. [0027] new customer information stored includes vehicle VIN, mileage, year, make, model). Coard fails to explicitly disclose current trade value and current retail value to program-server. Battista teaches current trade value and current retail value to program-server (Battista Para. [0049] consumer data collected may include prices for new and used vehicles, trade-in values, market value, incentive and rebates). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the data collection of Coard with the current car value as taught by Battista. The motivation for doing so would be to (Battista Para. [0059] consumer data combined with vehicle data may compute the probability of selling automotive commodities using predictive analysis).

Regarding claim 8, modified Coard teaches the method of claim 5, wherein the service-event record is updated comprised of program server updating vehicle fields in service-event record with data received from the vehicle-values server (Coard Para. [0055] when vehicle repair data is completed, it is recorded and updated to make a more accurate database).

Regarding claim 9, modified Coard teaches the method of claim 5. Coard fails to explicitly disclose wherein prescreen consumer credit data is requested comprised of program-server submitting service customer name and address information to consumer-credit server. Battista teaches wherein prescreen consumer credit data is requested comprised of program-server submitting service customer name and address information to consumer-credit server (Battista Para. [0101] customer information collected includes name and address). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the information collected by Coard with the ability to apply it towards a consumer credit data prescreen. The motivation for doing so would be to provide enough data to analyze and predict potential upselling of the dealership, which would also be beneficial for the consumer (Battista Para. [0059] consumer data combined with vehicle data may compute the probability of selling automotive commodities using predictive analysis)

Regarding claim 10, modified Coard teaches the method of claim 5. Coard fails to explicitly disclose wherein prescreen consumer credit data is obtained comprised of consumer-credit server returning service customer prescreen consumer credit data to program-server. Battista teaches wherein prescreen consumer credit data is obtained comprised of consumer-credit server returning service customer prescreen consumer credit data to program-server (Battista Para. [0119-0120] an application includes information including whether the customer had previously purchased a vehicle from the dealership). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the data collection of Coard with the previous purchase history at a dealership as taught by Battista. The motivation for doing so would be to improve the different suggested service features based on previous purchase history (Battista Para. [0120] the customer previously bought product X, suggesting for the new vehicle if not in the market for a new car or trade in).

Regarding claim 11, modified Coard teaches the method of claim 5. Coard fails to explicitly disclose wherein the service-event record is updated comprised of program server updating consumer credit fields in service-event record with prescreen consumer credit data received from the consumer-credit server. Battista teaches wherein the service-event record is updated comprised of program server updating consumer credit fields in service-event record with prescreen consumer credit data received from the (Battista Para. [0115-0117] customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the service event record of Coard with the prescreen credit data of Battista. The motivation for doing so would be to improve the different suggested service features based on previous purchase history (Battista Para. [0120] the customer previously bought product X, suggesting for the new vehicle if not in the market for a new car or trade in).

Regarding claim 12, modified Coard teaches the method of claim 5, wherein a complete service-event record is published comprised of program server validating complete service customer data (Coard Para. [0027] customer information may include name, address, telephone number, in addition to the make/model of all cars owned and leased; Para. [0059] matching records for repair), complete service vehicle and values data (Coard Para. [0041-0043] the suggested repairs may be sent from the database through a network to a terminal for viewing by the user, including cost of service). Coard fails to explicitly disclose complete prescreen consumer credit data. Battista teaches complete prescreen consumer credit data (Battista Para. [0115-0117] customer data may be obtained, including past purchase history and credit history, to help aide in the prediction of needed purchases at the dealership). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the service event record of Coard with the prescreen credit data of Battista. The motivation for doing so would be to improve the different suggested (Battista Para. [0120] the customer previously bought product X, suggesting for the new vehicle if not in the market for a new car or trade in).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0012169 A1 Coard in view of US 2016/0180358 A1 Battista in further view of US 2014/0074689 A1 Lund et al.

Regarding claim 13, modified Coard teaches the method of claim 12, wherein the complete service-event record is checked for a series of pre-specified static vehicle ownership inefficiency data indicators comprised of the program-server checking and marking (Coard Para. [0034-0035] different indicators are present that show when cars are not running efficiently and need maintenance): 
- a service vehicle with a repair order open for greater than six consecutive days (Coard Para. [0052] the repair may be unknown and in the shop for an undisclosed amount of time). Coard fails to explicitly disclose inefficiency data indicators comprised of: - a service vehicle mileage of greater than a pre-specified mileage amount, - a service customer credit score within a pre-specified numerical range, - a service customer open auto trade line that is greater than a pre-specified percentage paid, - a service customer open auto trade line within a pre-specified number of calendar months of payoff, - a service customer record with recent motor vehicle dealer credit inquiries, - 
Battista teaches inefficiency data indicators comprised of: 
- a service vehicle mileage of greater than a pre-specified mileage amount (Battista Para. [0116] dealership management system may include information about mileage, and a range that would offer a deal), 
- a service customer credit score within a pre-specified numerical range (Battista Para. [0116] dealership management system may include information about finance, and a range that would offer a deal; Para. [0117] consumer credit history used to determine deals), 
- a service customer open auto trade line that is greater than a pre-specified percentage paid (Battista Para. [0116] dealership management system may include information about trade values and mileage, and a range that would offer a deal), 
- a service customer open auto trade line within a pre-specified number of calendar months of payoff (Battista Para. [0116] dealership management system may include information about range of monthly payment, and a range that would offer a deal), 
- a service customer record with recent motor vehicle dealer credit inquiries (Battista Para. [0085] a request for vehicle are recorded for date and time). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the service record of Coard with the ability to check for possible indicators of inefficiency as taught by Battista. The motivation for doing so would be to not only take into account the wear of the vehicle, but customer data that could improve interaction (Battista Para. [0116-0117] a variety of information is stored in a dealership management system to analyze a car, possible trade in and the ability for a dealer to sell a new car or service).
Lund is in the field of analyzing consumer data for credit (Lund Para. Simulating changes to credit data) and teaches a service customer with an open auto trade line interest rate and consumer credit score that is disproportionate as compared to a pre-specified set of numerical range limits (Lund Para. [0145] a graph showing typical correlating interest rate to credit scores, so when out of the range, he rates may be changes to better the customer). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the service record of Coard with the inefficiency indicator of Lund. The motivation for doing so would be for the consumer to get the best possible interest rates based on their credit score, creating trust with the dealership and improved likelihood of a sale (Lund Para. [0228] a number of variable help save a consumer money, and interest rate is an important value).

Regarding claim 14, modified Coard teaches the method of claim 13, wherein the service-event record is categorized as needing vehicle ownership optimization review comprised of the program-server checking for and marking (Coard Para. [0034-0035] different indicators are present that show when cars are not running efficiently and need maintenance): 
- a service-event record with three or more marked vehicle ownership inefficiency data indicators (Coard Para. [0036] the symptoms of needed repairs may be input by the customer, more than one may be input and rated in hierarchal importance), 
- a vehicle repair order open for more than six consecutive days (Coard Para. [0052] the repair may be unknown and in the shop for an undisclosed amount of time).
Coard fails to explicitly disclose - prescreen consumer credit data that includes a service vehicle auto trade line that is paid off, - prescreen consumer credit data that includes an automobile dealer credit inquiry within the preceding 30 days. 
Battista teaches - prescreen consumer credit data that includes a service vehicle auto trade line that is paid off (Battista Para. [0116] dealership management system may include information about range of monthly payment, which may be zero), 
- prescreen consumer credit data that includes an automobile dealer credit inquiry within the preceding 30 days (Battista Para. [0085] a request for vehicle credit line are recorded for date and time). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the service record of Coard with the ability to check for possible indicators of inefficiency as taught by Battista. The motivation for doing so would be to not only take into account the wear of the vehicle, but customer data that could improve interaction with the dealership (Battista Para. [0116-0117] a variety of information is stored in a dealership management system to analyze a car, possible trade in and the ability for a dealer to sell a new car or service).

Regarding claim 15, modified Croad teaches the method of claim 14, wherein the marked and categorized service-event record is made available to user comprised of the transmission of a visual representation of service- event record to a user display device (Croad Para. [0067-0068] when the symptoms are identified with historical fixes, the suggested repair with the cost are displayed to the consumer to help easily identify and select a repair that best fits).

Regarding claim 16, modified Croad teaches the method of claim 15, wherein displayed data is used to make accurate and timely ownership efficiency optimization recommendations to service facility customer comprised of user interface with service facility customer referencing displayed data to recommend service vehicle ownership optimization solutions (Croad Para. [0067-0068] when the symptoms are identified with historical fixes, the suggested repair with the cost are displayed to the consumer to help easily identify and select a repair that best fits).

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687